Exhibit 10.3






AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) modifies certain terms
and conditions of the Employment Agreement effective December 1, 2014 between
Larry Renfro and United HealthCare Services, Inc. (the “Employment Agreement”).
Accordingly, Executive’s Employment Agreement is amended, effective as of the
last date executed below, as follows:


Section 1.B is hereby deleted and replaced with the following:


B.    Title and Duties. Executive will be employed as the Vice Chairman of
UnitedHealth Group and Chief Executive Officer of Optum and will report to the
Chief Executive Officer of UnitedHealth Group. Executive will perform such
duties, and exercise such supervision and control as are commonly associated
with Executive’s position, as well as perform such other duties as are
reasonably assigned to Executive. Executive will maintain operations in
Executive’s area of responsibility, and promote and encourage compliance with
applicable law and UnitedHealth Group’s Code of Conduct. Executive is subject to
all of UnitedHealth Group’s employment policies and procedures (except as
specifically superseded by this Agreement).
Section 3.A is hereby deleted and replaced with the following:


A.    Term. This Agreement’s term begins on August 15, 2017 and ends on August
14 2019 (“Employment Period”), unless sooner terminated under Section 3.B. If
both parties consent in writing no later than 60 days prior to the end of the
Employment Period, this Agreement shall be extended for an additional two-year
period commencing on August 15, 2019 (“Additional Employment Period”).


Section 3.B.v is hereby deleted and replaced with the following:


v.    By Executive for Good Reason. Executive may terminate this Agreement and
Executive’s employment for Good Reason, as defined below. Executive must give
UnitedHealth Group written notice specifying in reasonable detail the
circumstances constituting Good Reason, within 120 days of becoming aware of
such circumstances, or such circumstances will not constitute Good Reason. If
the circumstances constituting Good Reason are reasonably capable of being
remedied, UnitedHealth Group will have 60 days to remedy such circumstances.
“Good Reason” will exist if, without Executive’s consent, UnitedHealth Group:
(a) reduces Executive’s base salary or target bonus percentage other than in
connection with a general reduction affecting a group of similarly situated
senior executives; (b) moves Executive’s primary work location more than 50
miles from Boston, Massachusetts or another location agreed upon by Executive
and UnitedHealth Group, which is a substantive location of operations for Optum;
(c) makes changes so that Executive no longer holds the position of Vice
Chairman of UnitedHealth Group or another position with equivalent or greater
responsibilities, duties and standing; or (d) makes changes to Executive’s
reporting relationship that results in Executive not reporting to the Chief
Executive Officer of UnitedHealth Group.




1

--------------------------------------------------------------------------------

Exhibit 10.3




Except as expressly set forth in this Amendment, the Employment Agreement
remains in full force and effect according to its terms.




United HealthCare Services, Inc.    
 
Executive
 
 
 
 
 
By:
 /s/ D. Ellen Wilson
 
By:
 /s/ Larry C. Renfro
Its:
Executive Vice President, Human Capital
 
 
 
 
 
 
 
 
Date:
August 15, 2017    
 
Date:
July 28, 2017



2